Exhibit 10.6
 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this "Agreement"), dated as of October 12, 2010,
is entered into by and between MITCH OHLBAUM ("Seller") and GLOBAL GATE PROPERTY
CORP., a Nevada Corporation ("Purchaser").
 
1.Sale of Shares. Seller hereby sells to Purchaser, and Purchaser hereby
acquires from Seller, 51% of the shares of common stock (the "Shares") of MACOY
CAPITAL PARTNERS, INC., a California corporation (the "Company"), duly endorsed
for transfer or otherwise issued in the name of Purchaser, for the aggregate
purchase price of Thirty-Five Thousand Dollars ($35,000) (the "Purchase Price").
Upon the consummation of the sale and purchase of the Shares, (a) Seller will
own Four Hundred Ninety (490) shares of common stock of the Company,
representing forty-nine percent (49%) of the total issued and outstanding shares
of capital stock of the Company, and (b) Purchaser will own Five Hundred Ten
(510) shares of common stock of the Company, representing fifty-one percent
(51%) of the total issued and outstanding shares of capital stock of the
Company. Each of Seller and Purchaser shall be entitled to elect one (1)
director to the Company's Board of Directors.
 
2.Payment of Purchase Price. Following the execution of this Agreement,
Purchaser shall pay the Purchase Price to Seller as follows: (a) Purchaser shall
pay to Seller Ten Thousand Dollars ($10,000) within 60 days ("Payment Date");
and (b) Purchaser shall deliver to Seller Thirty-Three Thousand Three Hundred
Thirty-Three (33,333) shares of common stock of Purchaser, which shares shall be
represented by a stock certificate issued by Corporate Stock Transfer in the
name of Seller (the "Payment Shares").
 
3.Representations and Warranties of Seller. Seller hereby represents and
warrants to Purchaser as of the date of this Agreement and the Payment Date
(which representations and warranties survive the closing) as follows:
 
(a)            Power. Seller has all requisite power to enter into, execute and
deliver this Agreement. This Agreement is a valid and binding obligation of
Seller, enforceable in accordance with its terms.
 
(b)            Ownership. Seller is the owner of the Shares, with good and
marketable title thereof, and by delivery of the certificate(s) representing the
Shares to Purchaser, will transfer valid, good and marketable title to the
Shares, free and clear of all liens, pledges, encumbrances, claims and rights of
others attaching to the ownership thereof. All of the Shares are validly issued,
fully paid and nonassessable. Other than Seller and Purchaser, there are no
other stockholders of the Company.
 
4.Representations and Warranties of Seller Regarding the Company. Seller hereby
represents and warrants to Purchaser as of the date of this Agreement and the
Payment Date (which representations and warranties survive the closing) as
follows:
 
(a)            Incorporation. The Company was duly incorporated and is validly
existing and in good standing under the laws of the State of California.
 
(b)            Capital Stock. There are no warrants, stock options or other
rights, debentures, bonds or any other type of securities of any kind issued or
outstanding, preemptive or contractual, to purchase any shares of the capital
stock of the Company, except Common Stock, no par value, of which 1,000 shares
are authorized and 1,000 shares are issued and outstanding.
 
(c)            Business of the Company. Except as disclosed on Annex A attached
hereto:
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
(i)The Company has no debts or obligations of any kind or nature whatsoever,
secured or unsecured, contingent or absolute, present or past or of any other
kind,
 
(ii) There are no federal or state income, withholding or other taxes due or
owing,
 
(iii) The Company has no employment or other agreements, oral or written,
presently in force,
 
(iv) There are no legal proceedings, judgments or investigations, pending,
 
contemplated or threatened against or affecting the Company,
 
(v) The Company owes no fees, salaries or expenses to any person or other
entity, and
 
(vi) The Company has not engaged in any business operations other than as a 
real estate brokerage firm.
 
(d)True Documents. All materials to be supplied to Purchaser by Seller are true,
accurate and complete documents, including, but not limited to, the Certificate
of Incorporation and By­laws of the Company and any amendments thereto, the
financial statements of the Company (copies of which are attached hereto), and
all other documents.
 
5.Representations and Warranties by Purchaser. Purchaser represents and warrants
to Seller as of the date of this Agreement and the Payment Date as follows:
 
(a)           Power. Purchaser has all requisite corporate power to enter into,
execute and deliver this Agreement. The execution, delivery and performance of
this Agreement have been duly authorized by all requisite corporate action on
the part of Purchaser. This Agreement is a valid and binding obligation of
Purchaser, enforceable in accordance with its terms.
 
(b)           Investment Intent. Purchaser is acquiring the Shares for
investment for its own account only and not with a view to, or for resale in
connection with, any distribution or public offering thereof within the meaning
of the Securities Act of 1933, as amended (the "Securities Act"), or applicable
state securities laws or regulations.
 
(c)           Transfer Restrictions. Purchaser covenants that in no event will
it sell, transfer or otherwise dispose of any of the Shares except in compliance
with the Securities Act or applicable securities laws or regulations of any
applicable state. Purchaser understands that the Shares have not been registered
under the Securities Act or qualified under applicable state securities laws and
are being sold herein subject to those restrictions.
 
(d)           Due Diligence. Purchaser acknowledges and agrees that it has had
an opportunity to perform its own inspections, investigations and analysis
concerning the Shares and the Company, and Purchaser has had all questions which
have been asked by it satisfactorily answered by Seller. Accordingly, other than
as expressly set forth herein, Purchaser agrees that Purchaser is purchasing the
Shares on an "as is" basis based upon its own inspections, investigations and
analysis. Purchaser further agrees and acknowledges that neither Seller nor the
Company nor any agent or other representative of Seller or the Company has made
any representation or warranty, express or implied, concerning the Shares, the
Company or any rights to be acquired by Purchaser hereunder or which have
induced Purchaser to execute this Agreement, except as expressly set forth
herein.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(e)Payment Shares. The Payment Shares have been duly authorized and validly
issued, fully paid and nonassessable, and free and clear of all liens, pledges,
encumbrances, claims and rights of others attaching to the ownership thereof.
 
6.           Entire Agreement: Modification. This Agreement supersedes all prior
discussions, negotiations and agreements between the parties with respect to the
subject matter hereof and constitutes the sole and entire agreement between the
parties with respect to the matters covered hereby. This Agreement shall not be
modified or amended except by another agreement in writing signed by all of the
parties hereto.
 
7.           Provisions Severable. If any provision or covenant of this
Agreement is held by any court to be invalid, illegal or unenforceable, either
in whole or in part, then such invalidity, illegality or unenforceability will
not affect the validity, legality or enforceability of the remaining provisions
or covenants of this Agreement, all of which will remain in full force and
effect to the maximum extent allowed by law.
 
8.           Attorney's Fees. If any action at law or in equity, including
arbitration, is necessary to enforce or interpret the terms of this Agreement,
the prevailing party shall be entitled to reasonable attorney's fees, costs and
necessary court allowed disbursements in addition to any other relief to which
such party may be entitled.
 
9.           Waiver. Failure of either party to insist on performance by the
other in strict accordance
 
with the terms and conditions of this Agreement will not be deemed a waiver or
relinquishment of any right granted in this Agreement or of the future
performance of any such term or condition or of any other term or condition of
this Agreement, unless such waiver is contained in a writing signed by the party
making the waiver and specifically referencing this Agreement.
 
10.           Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which will be deemed an original, and it will not
be necessary in making proof of this Agreement to produce or account for more
than one such counterpart.
 
1 I .Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California.
 
12.Construction. The language in all parts of this Agreement will be construed,
in all cases, according to its fair meaning and not for or against either party
hereto. The parties acknowledge that each party and its counsel have reviewed
and revised this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party will
not be employed in the interpretation of this Agreement.
 
13.Successors and Assigns. No party shall assign this Agreement without first
obtaining the written consent of the other parties hereto.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 

             
 
 
/s/ Mitch Ohlbaum       MITCH OHLBAUM            
GLOBAL GATE PROPERTY CORP.
a Nevada Corporation
            By: /s/ Gary S. Ohlbaum       Gary S. Ohlbaum       President and
CEO  


 
 
Consent of Spouse
 
The undersigned certifies that she is the spouse of Seller, and acknowledges
that she has read this Agreement, whereby Seller has agreed to sell, transfer
and, assign the Shares to Purchaser. This Consent confirms that the undersigned
hereby consents to the sale/of the Shares to Purchaser by Seller, including her
community property interest, if any, in the Shares, pursuant to the terms and
conditions specified in this Agreement.
 

         
 
   
/s/ Jennifer Dion
 
 
   
Jennifer Dion
 
 
   
 
 

 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
Additional Seller Disclosures
 
Pursuant to Section 4(c) of the Stock Purchase Agreement
 
 
 
 
None
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5